internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom corp 2-plr-114095-99 date date legend parent holding subsidiary date a date b date c this is in reply to your letter dated date submitted on behalf of parent holding corporation and subsidiary requesting rulings regarding the effect of a potential change_of facts upon a private_letter_ruling dated date plr- prior letter_ruling additional information was received on date in the prior letter_ruling ruling states in part first liquidating_distribution and the deemed_distribution of the deemed sale proceeds will be treated as a series of distributions in a complete_liquidation to which sec_332 and sec_337 apply sec_338 the rulings in the prior letter_ruling were conditioned on the dissolution of subsidiary or the sale of subsidiary stock within twelve months from date a the date of the issuance of the prior letter_ruling subsequent to receiving the prior letter_ruling subsidiary distributed all of its assets to parent other than the retained assets and had all of its liabilities assumed by parent in the first liquidating_distribution which occurred on date b parent has substantiated that it has used reasonable efforts to sell the subsidiary stock but has not been able to do so based solely on the facts submitted and the representations made it is held that the prior letter_ruling will remain in full force and effect this ruling however is conditioned on the stock of the subsidiary being sold by date c if the stock of subsidiary is not sold within this time period subsidiary must be dissolved no further extensions will be granted this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
